THOMAS, District Judge.
The complaint alleges “that this plaintiff is a citizen of the United States and a resident of the state of New Jersey, residing at Little Ferry, Bergen county, N. J.” It is considered that this allegation brings the plaintiff’s status within the fourteenth amendment to the federal Constitution, whereby the plaintiff, a citizen of the United States, is invested with citizenship in the state where he resides. As the Constitution so declares, and as the complaint shows a case within its terms, there should be no room for doubt. However, the objection is highly technical, provided the fact is that tile plaintiff is a citizen of the state of New Jersey. This court did not seek jurisdiction of the parlies through the complaint, but by the issuance and service of the summons. The complaint is only a means of ascertaining whether the jurisdictional facts exist.
The demurrer is overruled, without costs, with leave to the plaintiff to amend the complaint if he should be advised so to do. This was allowed in Laskey v. Newton Min. Co. (C. C.) 56 Fed. 628; Bowden v. Burnham, 59 Fed. 754, 8 C. C. A. 248.